[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                                                              U.S. COURT OF APPEALS
                                  No. 05-11736                  ELEVENTH CIRCUIT
                                                                 OCTOBER 11, 2006
                              Non-Argument Calendar
                                                                 THOMAS K. KAHN
                                                                      CLERK

                      D. C. Docket No. 04-01783-CV-WCO-1

LIBERTY GROUP ENTERPRISES, INC.,
d.b.a. Bail Bonds R US,
JAMES POWELL JENKINS,
CATHY H. JENKINS,
                                                         Plaintiffs-Appellants,

                                        versus

ROGER GARRISON,
Sheriff, Cherokee County,
SHEILA LOWERY,
Bond Administrator, and individually and
severally in their individual and official capacities,
                                                         Defendants-Appellees.



                    Appeal from the United States District Court
                        for the Northern District of Georgia


                                 (October 11, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Liberty Group Enterprises, Inc. is a bail-bonding company owned by James

and Cathy Jenkins (collectively “appellants”). The Sheriff of Cherokee County,

Georgia, and his Bail Bond Administrator (“appellees”) suspended appellants’

bonding privileges as the result of a lawsuit filed by a third party in the local

Magistrates Court. After the lawsuit was dismissed, appellees refused to reinstate

appellants’ bonding privileges, and appellants brought this action. In their

complaint, they sought, under 42 U.S.C. § 1983, damages in the sum of several

million dollars and such “further relief as to the Court deems just and equitable

under the circumstances.” They were entitled to such relief, the complaint alleged,

because appellees’ action in refusing to reinstate their bail-bonding privileges

denied them the procedural and substantive due process of law guaranteed them by

the Fourteenth Amendment.

      Appellees moved to dismiss appellants’ due process claims for failure to

state a claim for relief. See Fed. R. Civ. P. 12(b)(6). Their accompanying

memorandum of law asserted:

      1. That the complaint failed to allege a property interest protected by the

Due Process Clause;

      2. That appellants had an adequate post-deprivation remedy under Georgia

law; therefore, if they had a constitutionally protected property interest in their

                                           2
business, the State provided them with all the procedural process they were due;

      3. That the complaint failed to establish that appellants had a substantive

due process right in their bail-bonding business;

      4. That appellees, sued in their official capacities, were entitled to Eleventh

Amendment immunity; and

      5. That appellees sued in their individual capacities were entitled to

qualified immunity.

      The district court granted appellees’ motion to dismiss. Addressing

appellants’ procedural due process claim, the court held that appellants had no

constitutionally protected property interest in their bail-bonding privileges, and

that assuming they had such interest, Georgia provided a remedy that satisfied due

process. The court rejected their substantive due process claim, citing abundant

Supreme Court and Eleventh Circuit precedent holding that the Constitution’s Due

Process Clause does not create a substantive constitutional right to engage in the

bail-bonding business. Having reached these holdings, the court did not reach the

Eleventh Amendment and qualified immunity issues.

      We agree with the district court that appellants lack both a constitutionally

protected property interest and a substantive due process right in their business,

and therefore affirm its judgment. We do so without reaching the immunity issues

                                          3
the case presents.

      AFFIRMED.




                     4
BLACK, Circuit Judge, specially concurring:



      I concur in the result for the reason stated in the alternative holding. Even if

we assume the appellants possessed a constitutionally protected property interest

in the bail-bonding privilege, they have not been denied constitutionally adequate

process. Georgia law provides for a writ of mandamus, and given that a petition

for writ of mandamus provides adequate post-deprivation process, the appellants

have no procedural due process claim. See O.C.G.A. § 9-6-20; Cotton v. Jackson,

216 F.3d 1328, 1332 (11th Cir. 2000); McKinney v. Pate, 20 F.3d 1550, 1557

(11th Cir. 1994) (en banc).




                                          5